Exhibit 10.1

 

OPTION CANCELLATION AGREEMENT

 

THIS OPTION CANCELLATION AGREEMENT  is made and entered into as of the 28th day
of April, 2009, by and between Tree.com, Inc., a Delaware corporation (the
“Company”), and Douglas R. Lebda, the Company’s Chairman and Chief Executive
Officer (“Executive”, and, together with the Company, the “Parties”).

 

Statement of Purpose

 

Pursuant to Amendment No. 1 to the Employment Agreement between Executive and
IAC/InterActiveCorp dated August 15, 2008 (the “Employment Agreement”),
Executive was granted an option to purchase 589,850 shares of the Company’s
common stock at an exercise price of $25.43 per share (the “Award”).  The
Parties have agreed that Executive will surrender the Award for cancellation on
the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the foregoing statement of purpose and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Executive on behalf of himself and his heirs, successors
and assigns surrenders the Award for cancellation in its entirety effective as
of the date hereof.

 

IN WITNESS WHEREOF, the Parties have executed this Option Cancellation Agreement
on the date first written above.

 

 

TREE.COM, INC.

 

 

 

By:

/s/ Matthew Packey

 

Name: Matthew Packey

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

/s/ Douglas R. Lebda

 

Douglas R. Lebda

 

--------------------------------------------------------------------------------